Citation Nr: 0632148	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  02-12 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Boston, Massachusetts


THE ISSUE

Entitlement to an effective date earlier than June 27, 2000, 
for the assignment of a compensable (10 percent) disability 
rating for service-connected residuals of post-operative 
right Achilles tendon rupture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 





ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to 
October 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 decision in the RO assigned an 
increased, 10 percent, rating for residuals of post-operative 
right Achilles tendon rupture, effective July 18, 2001. The 
veteran filed a notice of disagreement (NOD) with the January 
2002 effective date of the assigned rating.  In June 2002, 
the veteran testified during a hearing before an RO Hearing 
Officer; a transcript of that hearing is of record.  In 
August 2002, the RO granted an earlier effective date of June 
27, 2000, for the assignment of a 10 percent rating for 
residuals of post-operative right Achilles tendon rupture 
(based on the date of receipt of the veteran's reopened 
claim); the veteran continued his appeal for an earlier 
effective date.  The RO issued a statement of the case (SOC) 
later that month, and the veteran filed a substantive appeal 
in September 2002

In July 2004, the Board remanded this matter to the RO for 
further action.  After completing the requested action, the 
RO continued the denial of the claim for an effective date 
earlier than June 27, 2000 for the assignment of a 
compensable rating for residuals of post-operative right 
Achilles tendon rupture (as reflected in a December 2005 
supplemental SOC (SSOC)), and returned the matter to the 
Board for further appellate consideration.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In January 2000, the RO continued a noncompensable rating 
for the veteran's service-connected residuals of post-
operative right Achilles tendon rupture, following the 
veteran's failure to report to an examination scheduled in 
connection .

3.  The veteran filed a claim that the DRO has construed as a 
claim for a higher rating for residuals of post-operative 
right Achilles tendon rupture on June 27, 2000.  Based on the 
report of a September 2001 VA examination, the RO ultimately 
granted a 10 percent rating  co 

4.  The no earlier, pending claim for increase pursuant to 
which the 10 percent rating could be granted, nor is there 
medical evidence during the one-year period proceeding June 
27, 2000 from which it is factually ascertainable that the 
veteran's residuals of post-operative right Achilles tendon 
rupture had undergone an increase in severity.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 27, 
2000, for the assignment of a compensable (10 percent) 
disability rating for service-connected residuals of post-
operative right Achilles tendon rupture is without legal 
merit.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.151, 3.157, 3.159, 3.400 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the  
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107  
(West 2002).  To implement the provisions of the law, VA  
promulgated regulations codified at 38 C.F.R. §§ 3.102,  
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its  
implementing regulations essentially include, upon the  
submission of a substantially complete application for  
benefits, an enhanced duty on the part of VA to notify a  
claimant of the information and evidence needed to  
substantiate a claim, as well as the duty to notify the  
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. 3.159(c).  Subsequent judicial decisions have 
clarified the duties to notify and assist imposed by the 
VCAA, to include Pelegrini v. Principi, 18 Vet. App. 112  
(2004), Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), most 
recently, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

In the present appeal, July 2004 and November 2004 notice 
letters set out the provisions of 38 C.F.R. § 3.400 and 
explained the criteria governing effective dates for a claim 
for an increased rating.  Moreover, the veteran and his 
representative have been afforded the opportunity to present 
evidence and argument with respect to the claim for an 
earlier effective date.  In April 2006, the veteran submitted 
a statement that he had no further evidence to submit.  The 
Board finds that these actions are sufficient to satisfy any 
duties to notify and assist owed the veteran.  As will be 
explained below, the claim lacks legal merit; therefore, the 
duties to notify and assist required by the VCAA are not 
applicable to the claim on appeal.  See Mason v. Principi, 16 
Vet. App. 129, 132 (2002). 




II.  Legal Analysis

Generally, the effective date for an award based on a claim 
for increase shall be the date of receipt of the claim or the 
date entitlement arose, whichever is later.   Specific to 
claims for increase, the effective date may be the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if the claim is  
received within one year from such date; otherwise, it shall 
be the date of receipt of the claim.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(o).  

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his duly-
authorized representative, or some  person acting as next 
friend of a claimant who is not sui juris may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered as filed as of the date of receipt of the 
informal claim.  38 C.F.R. § 3.155(a).

As regards the current claim, the Board notes that, by rating 
action of December 2001, the RO granted a 10 percent rating 
for veteran's service-connected residuals of post-operative 
right Achilles tendon rupture, effective July 18, 2001, the 
date of receipt of the veteran's claim for increase.  
However, after the veteran filed his January 2002 notice of 
disagreement with the effective date, a Decision Review 
Officer (DRO) found clear and unmistakable error in the 
December 2001 rating decision, and determined that the actual 
date of the claim for increase (characterized as a "reopened 
claim") was June 27, 2000; hence, a 10 percent rating for 
veteran's service-connected residuals of post-operative right 
Achilles tendon rupture was granted from June 27, 2000.  The 
veteran has continued his request for an earlier effective 
date for a compensable  rating for that disability.  However, 
the Board finds that there is no legal basis to assign an 
effective date for such award at any time prior to June 27, 
2000.  At the time of the grant of the 10 percent rating, 
there was no pending claim filed prior to June 27, 2000 
pursuant to which the benefit requested could have been 
granted.

In a January 2000 RO rating decision, the RO resolved a June 
3, 1999 claim for increase, continuing a noncompensable 
rating for the veteran's service-connected residuals of post-
operative right Achilles tendon rupture because the veteran 
failed to report to an examination scheduled in connection 
with the claim for increase (filed in August 1999).  The 
veteran did not appeal that determination or otherwise 
indicate any further desire for a higher rating for the 
disability under consideration prior to the filing of the 
claim on June 27, 2000 (which, incidentally, was not 
accompanied by any medical evidence, and does not include any 
reference to the previously scheduled examination, or 
indicate the veteran's willingness to report to a future 
examination.  The record contains no earlier statement or 
communication from the veteran or his representative that can 
be construed as a pending (i.e., unresolved) claim for 
increase for residuals of post-operative right Achilles 
tendon rupture.

There also is no evidence during the one-year period prior to 
June 27, 2000 from which it is factually ascertainable that 
an increase in the residuals of post-operative right Achilles 
tendon rupture had occurred.  Rather, in this case, the RO 
subsequently granted a higher, a 10 percent, rating for the 
disability on the basis of clinical findings obtained on VA 
examination in September 2001 which reflect that the veteran 
had overall moderate limitation of motion and pain of the 
right ankle.  Neither the veteran nor his representative has 
presented or identified any medical identified, any clinical 
findings or examination reports prior to the September 2001 
VA examination showing the required symptomatology pursuant 
to which a compensable rating for residuals of post-operative 
right Achilles tendon rupture could have been granted under 
any pertinent rating schedule provision.  

Accordingly, on these facts, June 27, 2000 is the earliest 
possible effective date for the grant of a compensable rating 
for residuals of post-operative right Achilles tendon 
rupture.  The pertinent legal authority governing effective 
dates is clear and specific, and the Board is bound by such 
authority.  As, on these facts, no effective date for the 
grant of a compensable (10 percent) rating for residuals of 
post-operative right Achilles tendon rupture a low back 
disability earlier than June 27, 2000 is assignable, the 
claim for an EED for such grant must be denied.  Where, as 
here, the law and not the evidence, is dispositive, the 
appeal must be terminated or denied as without legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

An effective date prior to June 27, 2000, for the assignment 
of a compensable (10 percent) rating for service-connected 
residuals of post-operative right Achilles tendon rupture is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


